DETAILED ACTION
This office action is in response the amendment filed on 12/30/2021. Claims 9-12 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed on 12/30/2021, with respect to claims 9-12 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 9-10 and 12 has been withdrawn. 
In addition, the double patenting rejection of claims 9-12 are removed because Applicant has timely filed terminal a disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: The instant invention is related to encoding and decoding of an image or a video on a per block basis.

Lee (US 2015/0124876) herein after Lee ‘876 
Lee (US 2015/0139307) herein after Lee ‘307
	The disclosure of Lee ‘876 teaches (in paragraph 150) discloses if the prediction block is an intra prediction mode, the size of a transform block is 4x4, and the prediction block is related to a luma sample, inverse transform may be performed based on a mapping table in which mapping relationships between intra prediction modes and transform methods have been established.
	The most relevant prior art of record Lee ‘876 and Lee ‘307 fails to disclose “when the intra prediction mode is not the determined mode, performs second inverse transform of inverse quantized coefficients of the current block, and further performs first inverse transform of coefficients obtained through the second inverse transform; and when the intra prediction mode is the determined mode, skips the second inverse transform, and performs first inverse transform of the inverse quantized coefficients of the current block”.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". Claims 9-12 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C VAUGHN JR whose telephone number is (571)272-3922.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481